Citation Nr: 1227640	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-31 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for paroxysmal atrial fibrillation.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to April 2002.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, the Veteran last underwent a comprehensive VA examination of his heart disability in April 2008.  In an April 2012 hearing before the Board, the Veteran reported that his symptoms had increased in severity since that time, including a 2009 overnight hospitalization following a heart-related incident.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected heart disability.   38 C.F.R. § 3.327 (2011).

In addition, in the April 2012 hearing before the Board, the Veteran stated that he was going to attempt to obtain records from the 2009 hospitalization.  The record was subsequently held open for 60 days to allow the Veteran to submit these records.  While the Veteran subsequently submitted numerous medical records, none of them were related to a 2009 hospitalization for heart symptomatology.  Accordingly, while the claim is on remand, an attempt should be made to obtain any relevant medical records that exist and are not currently associated with the claims file.  38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his service-connected heart disability.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.  All attempts to secure the evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the records, the records cannot be obtained, the Veteran and his representative must be notified of the specific records that cannot be obtained and given an opportunity to respond or furnish the records.

2. Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected heart disability.  The examiner must review the claims file and the examination report should note that review.  Conduct all testing and evaluation needed to make the determination, including a stress test.  However, under no circumstances should the health of the Veteran be placed at peril to perform a test.  If METs testing cannot be done for medical reasons, an estimation of the level of activity, expressed in METs and supported by specific examples, such as slow stair climbing that results in dyspnea, fatigue, angina, dizziness, or syncope should be used.  A complete rationale for all opinions must be provided.  The VA examiner is asked to describe whether the Veteran has: 

a. A workload of greater than 7 METs but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; 

b. continuous medication required; 

c. A workload of greater than 5 METs but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; 

d. evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray;

e. an episode of acute congestive heart failure in the past year; 

f. workload of greater than 3 METs but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; 

g. left ventricular dysfunction with an ejection fraction of 30 to 50 percent; 

h. Chronic congestive heart failure;

i. workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; 

j. left ventricular dysfunction with an ejection fraction of less than 30 percent;

k. Permanent atrial fibrillation (lone atrial fibrillation); 

l. one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ACG or Holter monitor;

m. Paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.

3. Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


